Case 19-13827-mdc    Doc 14    Filed 10/10/19 Entered 10/10/19 09:16:46   Desc Main
                               Document Page 1 of 1




                     IN THE UNITED STATES BANKRUPTCY COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA


    IN RE:                                       CHAPTER 7

         Robert L. Print z,
                                                BANKRUPTCY NO. 19-13827

                      Debtor



     STIPULATION TO EXTEND TIME TO FILE TRU5TEE/S COMPLAINT OBJECTING
        TO DISCHARGE AND TIME TO MOVE FOR DISMISSAL (OR CONVERSIONl


         AND NOW, this 4th day of October/ 2019, it is hereby agreed
    and stipulated between the Trustee, Robert H. Holber, Esquire,
    Chapter 7 Trustee, and attorney for Debtor, Scott C. Painter/
    Esquire/ as follows:

              1. The current deadline fox Trustee and any party in
    interest to file a Complaint Objecting to Discharge and Time to
    Move for Dismissal (or Conversion) is October 11, 2019.

               2. The parties hereby agree, that the Trustee, and any
    parties in interest including the U.S. Trustee sha-ll have until
    December 10, 2019 to file a Complainfc Objecting to Discharge
    and/or filing a Motion to Dismiss (or Convert) pursuant to 11
    LLS.C. Section 707(b). Debtor's attorney certifies that he has
    specific authority from the Debtor to enter into this
    Stipulation.



      /<^^^t
    Robert H. Holber/ Esquire          Scott C. Painter, Esquire
    Chapter 7 Trustee                  Counsel for Debtor




       AND NOW, 10th  this day ofOctober
                                    , 2019, IT IS HEREBY
    ORDERED that the above Stipulation be approved and made an Oder
    of this Court with full force and effect thereof.




                                               Magdeline D. Coleman
                                       Chief   United States Bankruptcy Judge
